Citation Nr: 0831073	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee status post partial meniscectomy with 
degenerative changes, currently evaluated with other 
arthritic joints.

2.  Entitlement to a higher initial rating for osteoarthritis 
of the cervical spine.

3.  Entitlement to a higher initial rating for osteoarthritis 
of the lumbar spine.

4.  Entitlement to a higher initial rating for osteoarthritis 
of the right hip.

5.  Entitlement to a higher initial rating for osteoarthritis 
of the left hip.

6.  Entitlement to a higher initial rating for the right 
knee, status post partial meniscectomy with degenerative 
changes.




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1982 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Veteran's Service Center 
in San Diego, California, which granted service connection 
and a single 10 percent evaluation for the combined arthritic 
conditions of the cervical spine, lumbar spine, bilateral 
hips, and right and left knees status post partial 
meniscectomy with degenerative changes.  The veteran then 
filed a timely appeal of the initial rating to the VA 
Regional Office (RO) in Reno, Nevada.

The veteran requested a personal hearing before the Board in 
March 2007.  A hearing was scheduled in February 2008, but 
the veteran failed to appear.  Later that month, the veteran 
contacted VA to request a new travel board hearing because he 
missed the previous date to an illness in the family.  
However, in a March 2008 telephone contact, he withdrew his 
request for a hearing and expressed his desire that the 
appeal advance directly to the Board.  Therefore, the Board 
will proceed with the appeal.  See 38 C.F.R. § 20.704 (2007). 

The Board notes that the veteran submitted a notice of 
disagreement (NOD) in August 2006.  In the NOD, the veteran 
only discussed issues pertaining to the left knee.  However, 
in the RO's letter acknowledging receipt of the NOD, the RO 
specifically accepts the written disagreement regarding 
entitlement to an increased evaluation for the full sum of 
claimed arthritic conditions.  As no statement of the case 
has been provided to the veteran on the remaining issues, 
those are subject to remand.  Thus, the issues of increased 
evaluation for osteoarthritis of the cervical spine, 
bilateral hips, lumbar spine, and right knee status post 
partial medial meniscectomy with degenerative changes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appellate period, the veteran's 
left knee disability is manifested by evidence of arthritis, 
and complaints of pain with minimal limitation of motion as 
demonstrated by flexion limited to no less than 134 degrees 
and full extension.  

2.  The medical evidence does not demonstrate at any point 
during the appeal recurrent subluxation, lateral instability; 
effusion into the knee joint; or evidence of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met at any time 
during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010, 5257, 5258 (2007); Butts v. Brown, 5 Vet. App. 532 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In April 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required for the 
initial claim of service connection for the left knee 
disability presently on appeal.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating assigned.  The United States Court of Appeals for 
Veterans Claims has held that once service connection is 
granted, a claim is substantiated and additional notice is 
not required, thus any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  Therefore, under these circumstances no 
further notice is required.

In any event, in March 2007, the AOJ notified the veteran of 
the process by which disability ratings are determined, 
explaining that ratings are assigned from 0 to 100 percent, 
based on the rating schedule, depending on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in appeals such 
as this that concern the assignment of an initial rating, 
higher evaluations for separate periods are available based 
on the facts found during the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Service connection was established for the left knee status 
post partial meniscectomy with degenerative changes by rating 
decision in August 2005 and evaluated as 10 percent disabling 
under DC 5010.  

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007).  Where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  See id.  The 20 and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion. See id., 
Note (1).

X-ray studies of record confirm early changes of 
osteoarthritis of the left knee.  VA x-ray report dated in 
May 2007.   However, the evidence does not include x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Thus, DCs 5010 and 5003 are applicable, 
although do not allow for the assignment of a 20 percent 
rating for the claimed disability.  Next, Diagnostic Codes 
5010 and 5003 direct the Board's attention to DCs 5260 and 
5261 for limitation of motion referable to the knee.   

Diagnostic Code 5260 provides for a zero percent rating where 
flexion of the leg is limited to 60 degrees; a 10 percent 
rating where flexion is limited to 45 degrees; a 20 percent 
rating where flexion is limited to 30 degrees; and a 30 
percent rating where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension is limited to 10 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Upon the veteran's most recent VA examination in May 2007, 
the veteran demonstrated flexion of the left knee to 134 
degrees and full extension.  There was no pain on motion of 
the left knee joint.  Since there is no limitation of 
extension, DC 5261 does not apply.  Additionally, although 
there is a slight limitation of flexion to 134 degrees, such 
limitation is not compensable under DC 5260 unless it is 
limited to 45 degrees or less. 

In addition, a higher alternative rating is offered under 
Diagnostic Codes 5257 which provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

However, in the present case, there is no medical evidence of 
lateral instability.  Indeed, the veteran was noted to have 
no objective signs of laxity or instability, as gleaned from 
negative McMurray and Lachman testing.  See VA exam, May 
2005.  No evidence of subluxation was found on VA exam in 
June 2005.  However, a July 2005 private orthopedic 
evaluation diagnosed bilaterally severe chondromalacia 
patella and severe lateral subluxation of the patella.  The 
physician noted, however, that the patient experienced no 
symptoms from this subluxation and could squat and climb 
stairs with only medial knee pain.  See Private orthopedic 
evaluation, July 2005; see also MRI report, June 2005.  The 
veteran then underwent left knee arthroscopic surgery for a 
partial medial meniscectomy in October 2005.  

In a post-surgery VA exam in May 2007, there is no finding of 
subluxation.  Thus, although there is some evidence of 
subluxation prior to surgery, it does not appear to be 
recurrent in nature, nor does the veteran contend that he 
experiences pain or any other symptoms based upon 
subluxation.  The one private physician that noted 
subluxation indicated that the veteran was entirely 
asymptomatic in that area.  The entire disability picture 
must be taken into account and the single episode of 
subluxation noted in the record does not rise to the level 
contemplated by DC 5257.    

Alternatively, DCs 5258 and 5259 pertain, respectively, to 
dislocation or removal of semilunar cartilage.  Under DC 
5258, an evaluation of 20 percent is assigned where the 
semilunar cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar cartilage 
that remains symptomatic.  

The veteran was diagnosed with tears of the medial meniscus 
and underwent arthroscopic surgery of the left knee for a 
partial medial meniscectomy to repair this condition.  
However, despite this dislocation of semilunar cartilage, DC 
5258 also requires frequent episodes of "locking," pain, 
and effusion into the joint.  The veteran claims chronic 
intermittent pain with occasional flare-ups that include 
stiffness and locking that occur mostly during cold weather.  
VA examination, May 2007.  Yet, the radiological exams of 
record show no evidence of effusion into the knee joint.  See 
VA radiology report, May 2007; Private MRI report, June 2005.  
Thus, DC 5258 is not applicable.

A 10 percent evaluation under Diagnostic Code 5259 could be 
applied in this case.  This DC requires removal of semilunar 
cartilage with remaining symptoms, as present with this 
veteran.  However, the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2003).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Since the 
veteran is already compensated for his left knee pain and 
slight limitation of motion based upon degenerative arthritis 
under DC 5010, it is not appropriate to grant an additional 
10 percent rating for the same symptomatology under another 
rating criterion.  Moreover, under DC 5259, there is no 
available evaluation higher than the 10 percent which the 
veteran is already receiving under DC 5010.  Thus, there 
would be no benefit to the veteran to be rated under DC 5259 
instead of DC 5010. 

The Board notes, but does not find it necessary to discuss, 
additional diagnostic codes pertaining to the knee that are 
found to be far outside the scope of this veteran's 
disability.  See 38 C.F.R. § 4.71a, DC 5256, 5262, 5263 
(pertaining respectively to ankylosis, impairment of the 
tibia and fibula, and genu recurvatum).

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra. 

In this case, the veteran's functional loss as related to the 
left knee has been considered and is found to be adequately 
compensated by the currently assigned ratings.  38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2007); see also DeLuca, supra.  For the 
relevant period, there was no objective showing of additional 
pain, fatigue, or weakened movement on repetition.  During 
his May 2007 VA exam, the examiner did note generally that 
the veteran's range of motion could be decreased by 5 to 10 
degrees during a flare-up.  This possibility, however, does 
not represent further limitation sufficient to warrant 
additional compensation under DeLuca.  It is noted that the 
veteran has been found consistently to be able to carry out 
activities of employment and daily living.  The current 
rating adequately compensates the veteran for his service-
connected left knee disability.

The veteran's level of disability has remained relatively 
stable throughout the appeal.  Therefore, staged ratings 
under Fenderson v. West, supra, are not required.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for left knee 
status post partial meniscectomy with degenerative changes is 
denied. 


REMAND

In an August 2005 rating decision, the Veteran's Service 
Center granted entitlement to a single 10 percent evaluation 
for several arthritic disabilities grouped as one.  In an 
August 2006 letter, the veteran submitted a notice of 
disagreement (NOD) with this determination.  In a September 
2006 letter to the veteran, the RO acknowledged receipt of 
the NOD and accepted that disagreement regarding entitlement 
to an increased evaluation for osteoarthritis of the cervical 
spine; bilateral hips; lumbar spine; right knee status post 
partial medial meniscectomy with degenerative changes and 
left knee status post partial medial meniscectomy with 
degenerative changes.  See 38 C.F.R. § 20.201 (2003).  To 
date, however, the RO has not issued the veteran a Statement 
of the Case (SOC) with respect to any of these claims, other 
than that regarding the left knee.  Although the veteran only 
discussed the left knee in the NOD letter, it is unclear 
whether he intended to disagree with only the left knee 
portion of the rating decision, or rather intended to 
disagree with the entire decision while offering particular 
argument regarding the left knee.  Regardless, as the NOD was 
accepted as pertaining to all of the service-connected 
disabilities described above, the veteran must be given the 
opportunity to perfect an appeal on these claims.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand these issues to the RO for the issuance of an SOC for 
each of the remaining issues.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997). 


Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran 
statements of the case with respect to a 
higher initial disability rating for the 
following disabilities:
Osteoarthritis of the cervical spine
Osteoarthritis of the lumbar spine
Osteoarthritis of the right hip
Osteoarthritis of the left hip
Right knee, status post partial 
meniscectomy with degenerative changes
 
2.  The RO should further notify the 
veteran of the need to timely file a 
substantive appeal should he desire to 
perfect his appeal on these issues. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


